Case: 1:18-cv-02437-SO Doc #: 28 Filed: 06/22/20 1 of 3. PageID #: 1445




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



JIBRIIL A. HERSI, Pro Se,                      )       Case No.: 1:18 CV 2437
                                               )
        Petitioner                             )       JUDGE SOLOMON OLIVER, JR.
                                               )
         v.                                    )
                                               )
WARDEN DAVE MAQUIS,                            )
                                               )
        Respondent                             )       ORDER



        Currently pending before the court in the above-captioned case is pro se Petitioner Jibriil

Hersi’s (“Petitioner” or “Hersi”) Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

(“Petition”). (ECF No. 1.) Under Local Rule 72.2, the court referred the matter to Magistrate Judge

Thomas M. Parker (“Magistrate Judge” or “Judge Parker”) for a Report and Recommendation

(“R & R”). For the following reasons, the court adopts Judge Parker’s R & R that the Petition be

denied in its entirety.

        On October 22, 2018, Hersi filed the Petition challenging his conviction and sentence in state

court for failing to comply with an order or signal of a police officer and for felonious assault. (See

R & R at PageID #1424, 1428, ECF No. 27.) As a result of the conviction, Hersi was sentenced to

an aggregate of three (3) years’ imprisonment to be followed by three (3) years of post-release

control. (Id. at PageID #1424.) The Petition asserts the following grounds for relief:

        GROUND ONE:            Hersi was deprived effective assistance of appellate counsel in
                               violation of the Sixth Amendment to the United States Constitution
                               when appellate counsel failed to raise[:] “Hersi’s Due Process rights
                               under the Fourteenth Amendment to the United States Constitution
                               [were] violated when the indictment failed to specify [which] of the
Case: 1:18-cv-02437-SO Doc #: 28 Filed: 06/22/20 2 of 3. PageID #: 1446




                               two instances of Hersi’s alleged swerving constituted the basis for the
                               felonious assault charge.[”]

       GROUND TWO:             Hersi was [deprived] effective assistance of appellate counsel in
                               violation of the Sixth Amendment to the United States Constitution
                               when appellate counsel failed to raise: [“]Hersi’s felonious assault
                               conviction was obtained in violation of the Due Process clause of the
                               Fourteenth Amendment to the United States Constitution because the
                               State of Ohio failed to produce sufficient evidence that Hersi ‘caused
                               or attempted to cause serious physical harm’ to Trooper Melicant or
                               Officer Bell.”

(Pet. at PageID #4–5, ECF No. 1.) On January 10, 2019, Hersi filed a Supplement to the Petition,

which appears to ask the court to investigate the circumstances surrounding a hearing held in state

court about Hersi’s felonious assault charge. (See Suppl., ECF No. 3-1.) Respondent Warden Dave

Maquis (“Respondent”) filed an Answer/Return of Writ on March 13, 2019. (ECF No. 9.) Hersi did

not file a Reply/Traverse, despite receiving an extension of time from Judge Parker.

       Judge Parker submitted his R & R on May 26, 2020, recommending that the court deny and

dismiss the Petition because Ground One is meritless and Ground Two is procedurally defaulted.

(R & R at PageID #1422–23, ECF No. 27.) As to Ground One, the R & R concludes that “the Ohio

Court of Appeals expressly applied the correct standard for ineffective-assistance-of-counsel claims”

and it “reasonably concluded that counsel’s performance was not deficient.” (Id. at PageID #1437.)

Moreover, Judge Parker points out that “the indictment did specify that Hersi was charged with

feloniously assaulting [Officer] Bell.” (Id. at PageID #1437.) As for Ground Two, the R & R finds

that Hersi procedurally defaulted the claim because he did not raise it on direct appeal, nor did he

show cause to excuse the default. (Id. at PageID #1438–39.) Finally, the R & R notes that “Hersi’s

supplemental filing does not raise any claim cognizable on federal habeas review.” (Id. at

PageID #1441.) Neither party filed objections to the R & R by the June 9, 2020, deadline.

       After a careful de novo review of the R & R, the parties’ arguments, and all relevant materials


                                                 -2-
Case: 1:18-cv-02437-SO Doc #: 28 Filed: 06/22/20 3 of 3. PageID #: 1447




in the record, the court finds that Judge Parker’s recommendations are fully supported by the record

and controlling case law. See Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). Hersi has not

established that his federal rights were violated. Accordingly, the court adopts Judge Parker’s R & R

in its entirety and hereby denies and dismisses the Petition. The court also certifies that, pursuant to

28 U.S.C. § 1915(a)(3), an appeal from this decision could not be taken in good faith, and that there

is no basis on which to issue a certificate of appealability. Fed. R. App. P. 22(b); 28 U.S.C.

§ 2253(c).

        IT IS SO ORDERED.


                                                        /s/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE


June 22, 2020




                                                  -3-
